Citation Nr: 1244005	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an evaluation in excess of 10 percent prior to March 13, 2012, and in excess of 40 percent from March 13, 2012, for lumbosacral strain with degenerative disc disease.

3.  Entitlement to an evaluation in excess of 10 percent from November 1, 2007, to March 12, 2012, and in excess of 20 percent from March 13, 2012, for myofacial pain syndrome of the right trapezius muscle.

4.  Entitlement to an evaluation in excess of 20 percent for cervical radiculopathy of the right upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent prior to February 2, 2009, and in excess of 70 percent since February 2, 2009, for depression.

6.  Entitlement to an initial compensable evaluation for hypertension.

7.  Entitlement to an initial evaluation in excess of 10 percent for residual scar of the posterior neck.

8.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to an evaluation in excess of 30 percent for muscle tension headaches.

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1988 and from September 1992 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions dated in January 2009, July 2010, August 2010, October 2011, and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues of entitlement to service connection for a right hip disability; entitlement to increased evaluations for lumbosacral strain with degenerative disc disease and right lower extremity radiculopathy, myofacial pain syndrome of the right trapezius muscle, cervical radiculopathy of the right upper extremity, hypertension residual scar of the posterior neck, radiculopathy of the right lower extremity, muscle tension headaches; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

On May 3, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal with respect to the issue of entitlement to an increased evaluation for depression was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant with respect to the issue of entitlement to an increased evaluation for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with respect to the issue of entitlement to an increased evaluation for depression, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to an increased evaluation for  depression is dismissed.


REMAND

Included in volume 4 of the Veteran's claims file is a broken compact disc.  Presently, the Board is unaware of what information is on the disc.  Thus, it is unknown to the Board whether the information on the disc is duplicative of other evidence in the claims file or new evidence which could pertain to the Veteran's claims. 

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159 (2012).  In keeping with that duty, the Board finds that the claim should be remanded to the AMC/RO so that a determination as to the content of the disc in question is made and so that all relevant materials on the disc are printed and associated with the record, or associated with VA's virtual filing system, to afford the RO and the Board the ability to make a determination based on the totality of the available evidence. 

With respect to the issues of entitlement to increased evaluations for residual scar of the posterior neck, radiculopathy of the right lower extremity, muscle tension headaches, and entitlement to a TDIU, a Notice of Disagreement was received with respect to the April 20, 2012, rating decision.  The RO must now issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:
 
1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issues of entitlement to increased evaluations for residual scar of the posterior neck, radiculopathy of the right lower extremity, muscle tension headaches, and entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  The AMC/RO must return the broken compact disc in question to the Veteran.  The Veteran is requested to provide VA with either an alternate compact disc or a hard copy of all relevant information contained on the disc for VA's review.  Once the Veteran has re-submitted the information, or after he has been afforded a reasonable period of time in which to do so, the RO must review any additional printed information submitted, and proceed with any additional development deemed necessary.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


